Citation Nr: 0200427	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  01-06 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than March 31, 1998 
for the award of service connection for coronary artery 
disease (CAD), mood disorder with depression and anxiety, and 
gastroesophageal reflux disease (GERD) with symptoms of 
hiatal hernia, for a 100 percent disability rating for 
bronchial asthma, and for entitlement to special monthly 
compensation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from February 1956 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2000 and October 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.

The Board notes that, in his June 2001 substantive appeal, 
the veteran requested a Travel Board hearing.  However, 
correspondence received at the Board in December 2001 
indicates that the veteran no longer desires such a hearing.  
The hearing request is therefore considered withdrawn.  See 
38 C.F.R. § 20.704 (2001).  

Review of the claims folder reveals that the veteran 
previously perfected an appeal concerning several issues, 
including service connection for a lumbar spine disorder and 
entitlement to a total disability rating based on individual 
unemployability.  The RO resolved most of the issues in the 
veteran's favor in rating decisions issued in July 2000 and 
October 2000.  By letter dated in October 2000, the veteran 
withdrew all remaining issues on appeal.  See 38 C.F.R. § 
20.204.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO established service connection and disability 
ratings for multiple disabilities in its May 1967 rating 
decision.  The May 1967 notice letter for the decision sent 
to the veteran at his address of record included an advisory 
as to his appellate rights.  

3.  In a February 1972 rating decision, the RO denied a claim 
for an increased disability rating for service-connected 
bronchial asthma.  The February 1972 notice letter for the 
decision sent to the veteran at his address of record 
included an advisory as to his appellate rights. 

4.  The RO received the veteran's claim for increased ratings 
for service-connected disabilities and for service connection 
for additional disorders on March 31, 1998.  

5.  Prior to March 31, 1998, there is no communication from 
the veteran or his representative that may be construed as an 
informal claim for service connection or for increased 
service-connected disability ratings.  Similarly, there is no 
evidence of examination or hospitalization that may be 
construed as a claim for increased rating. 

6.  It is not factually ascertainable from evidence within 
the one-year period prior to March 31, 1998 that the veteran 
was entitled to an increased rating for asthma.  

7.  The veteran has no service-connected disability rated as 
100 percent disabling prior to March 31, 1998 for purposes of 
entitlement to special monthly compensation by reason of 
being permanently housebound.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 31, 
1998 for the award of service connection for CAD, mood 
disorder with depression and anxiety, and GERD with symptoms 
of hiatal hernia, for a 100 percent disability rating for 
bronchial asthma, and for entitlement to special monthly 
compensation have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(p), 
3.155, 3.157, 3.400; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159).      



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is by way of the 
July 2000 and October 2000 rating decisions and the June 2001 
statement of the case, the RO provided the veteran and his 
representative with the applicable laws and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  The Board notes that the present appeal concerns the 
evidence already of record, such that there is no reasonable 
basis for assisting the veteran with obtaining additional 
evidence.  In addition, the veteran has had the opportunity 
to present evidence and argument in support of his claim.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The veteran submitted his original application for service-
connected disability benefits in February 1967, immediately 
after his separation from service.  At that time, the RO 
awarded service connection for the following disabilities: 
bronchial asthma and bronchitis, rated as 30 percent 
disabling; residuals of subtotal gastrectomy for ulcer, rated 
as 20 percent disabling; and a skin disorder, right little 
finger dislocation, a fractured left fifth metacarpal, 
fractures of both ankle joints, and allergic rhinitis, each 
rated as noncompensable (0 percent disabling).  The RO 
notified the veteran of its decision by letter dated in May 
1967 and sent to his address of record.  The letter included 
an advisory concerning the veteran's right to appeal the 
decision to the Board and that failure to do so would render 
the decision final.  Moreover, in a July 1967 statement, the 
veteran acknowledged receipt of a letter dated in May 1967 
and advising him of his disability award.  

Correspondence received in May 1971 expressed a desire for an 
increase in the disability rating for service-connected 
asthma.  The RO then secured a January 1971 VA hospital 
summary reflecting the veteran's admission via the emergency 
room for asthma attack.  The veteran's January 1972 statement 
indicated that he was presently hospitalized at a VA 
facility.  The January 1972 VA hospital summary again showed 
treated for asthma attack.  

In a February 1972 rating decision, the RO considered the 
both hospital summaries and found no basis for an increased 
rating for the service-connected asthma.  The RO notified the 
veteran of its decision by letter dated in February 1972.  A 
copy of that letter contained in the claims folder showed 
that it was addressed to the veteran's address of record.  
The letter included an advisory concerning appellate rights 
and finality of the decision.  

Review of claims folder documents after the February 1972 
notice letter revealed only work product and correspondence 
to and from the veteran concerning payment of education 
benefits for the veteran and his dependents and a request for 
waiver of overpayment.

The RO received the veteran's claim for increased ratings for 
already service-connected disabilities and service connection 
for additional disorders on March 31, 1998.  In a March 1999 
rating decision, the RO increased the evaluation for 
bronchial asthma from 30 to 60 percent, effective from the 
date of the claim.  In a decision on appeal issued in July 
2000, the RO increased the evaluation to 100 percent 
effective from the date of the claim.  In addition, in an 
October 2000 rating decision, the RO awarded service 
connection for CAD, mood disorder with depression and 
anxiety, and GERD with hiatal hernia symptoms, as well as 
entitlement to special monthly compensation, each effective 
from March 31, 1998.  

In his May 2001 notice of disagreement, the veteran stated 
that he had suffered daily asthma attacks for years and that 
he had disputed the rating for years.  He wanted a 
retroactive 100 percent disability so that he could withdraw 
from paying into military benefit plans.  In his June 2001 
substantive appeal, the veteran explained that he did not 
understand from the RO's May 1967 letter that he could have 
filed for additional benefits or that he could have appealed 
to receive better pay for his service-connected disabilities.  
He did not believe he should be penalized for ignorance of VA 
procedures.  The veteran also stated that every time he 
entered a VA hospital for treatment of his service-connected 
disabilities represented an informal claim.  

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2001).  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of clear 
and unmistakable error.  38 C.F.R. § 3.105(a).  

In its July 2000 rating decision, the RO increased the 
evaluation for asthma to 100 percent.  In the October 2000 
rating decisions, the RO awarded service connection for CAD, 
mood disorder with depression and anxiety, and GERD with 
symptoms of hiatal hernia, and awarded special monthly 
compensation.  Each of these actions is effective from March 
31, 1998.  

First, the Board's review of the claims folder reveals no 
communication from the veteran or his representative within 
one year after his separation from service or at any time 
prior to March 31, 1998 that may be construed as a claim for 
service connection for CAD, mood disorder, or GERD.  
Therefore, the earliest possible effective date for service 
connection for each of these disabilities is the date of the 
claim, or March 31, 1998.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).  

With respect to asthma, review of the claims folder discloses 
no communication from the veteran or his representative that 
may be construed as an informal claim for an increased rating 
after the February 1972 rating decision until receipt of the 
March 31, 1998 claim.  38 C.F.R. § 3.155(a).  Therefore, the 
earliest effective date for the increased rating for asthma 
is March 31, 1998, unless entitlement is factually 
ascertainable within the previous one-year period.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Board 
finds that it is not.  The only medical evidence concerning 
asthma for the relevant time frame, records from K. McDonald, 
M.D., dated in May 1997 and January 1998, reflect only follow 
up visits for conditions including asthma.  The records 
indicated only that he was getting along well with the 
asthma, characterized as moderate and stable.  There was no 
pulmonary function test showing the requisite loss of 
respiratory function, evidence of more than weekly attacks 
with respiratory failure, or daily use of systemic high dose 
corticosteroids or immuno-suppressive medications, to warrant 
a 100 percent rating.  See 38 C.F.R. § 4.97, Diagnostic Code 
6602.  

With respect to the veteran's assertion of multiple informal 
claims due to VA hospitalizations, the record is negative for 
VA, military, private, or state hospitalization during the 
period from 1972 to March 31, 1998.  The Board acknowledges 
that copies of VA medical records received after March 31, 
1998 document hospitalizations in February 1974 and May 1974.  
See 38 C.F.R. 
§ 3.157(b).  However, this evidence reflects treatment for 
acute asthma attacks only, and therefore fails to demonstrate 
worsening of the disability that would warrant an increased 
rating.   

In addition, the veteran argues that he did not understand 
that he could appeal previous rating decisions.  However, the 
record reveals that the RO advised the veteran after both the 
May 1967 and February 1972 rating actions of his appellate 
rights.  There is no indication from the record or allegation 
from the veteran that he did not receive the notification 
letters.  VA law and regulation requires the RO to notify the 
veteran of his appellate rights with each benefits 
determination.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 19.25.  
The RO clearly satisfied this obligation in this case.     

Finally, the Board observes that the RO awarded the veteran 
special monthly compensation by reason of being permanently 
housebound.  Such benefits are payable if the veteran has a 
single permanent disability rated 100 percent disabling, and 
has either additional service-connected disability or 
disabilities independently ratable at 60 percent or more or 
is permanently housebound by reason of service-connected 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.351(d).  As established by the foregoing discussion, the 
veteran does not have a single service-connected disability 
rated as 100 percent disabling until March 31, 1998, the 
effective date of the 100 percent rating for bronchial 
asthma.  Therefore, there is no basis for assigning an 
effective date earlier than March 31, 1998 for the award of 
special monthly compensation.   
ORDER

An effective date earlier than March 31, 1998 for the award 
of service connection for CAD, mood disorder with depression 
and anxiety, and GERD with symptoms of hiatal hernia, and 
entitlement to special monthly compensation is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

